In the case of the same prosecutor against James Grimes, the charge is precisely the same as in the case just decided. A single witness was examined, and testified much as in the other case, but failed to sustain the particular charge brought against the defendant, and on which he was tried.
It is said that this defendant admitted this charge. It is true he was charged by the officer with “ violating the Sunday laws,” and made some admission to this effect; this, however, may be done in various ways, but he was not charged with exposing intoxicating liquors for sale on the Sabbath, and made no such admission.
I think, therefore, in this case also, that the charge not having been sufficiently or legally sustained by the evidence, no legal conviction can follow, and that the judgment of the recorder should be reversed.